DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method, system and computer program product for automotive production planning. 
Exemplary claim 1 recites in part, 
“modeling a production planning problem for two or more configurations of an automobile, the two or more configurations comprising one or more options; and
representing the two or more configurations of the automobile as two or more predefined vehicles, the predefined vehicles comprising one or more active option constraints associated with the one or more options”. 
The claim recites the limitations of 1) modeling a production planning problem for two product configurations, and 2) modeling the production planning problem with one or more restraints. 
The modeling and representing steps describe the management of product production planning based on one or more constraints. The modeling and representing steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional element describes displaying a production planning solution. The additional element is recited at a high level of displaying data. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor, memory and graphical user interface) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 8 and 15 recite similar limitations, and therefore are rejected based on similar rationale. 
Dependent claims 2-7, 9-14 and 16-20 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2011/0270429 (Sidner et al. – hereinafter Sidner).

Referring to claim 1, Sidner discloses a computer-implemented method, comprising: 
modeling a production planning problem for two or more configurations of an automobile, the two or more configurations comprising one or more options; [See paragraphs 0027, 0028, 0037, 0086]
representing the two or more configurations of the automobile as two or more predefined vehicles, the predefined vehicles comprising one or more active option constraints associated with the one or more options; and [See paragraphs 0027, 0028, 0037, 0080, 0086] 
displaying on a graphical user interface, by a computer comprising a processor and a memory, an automobile production solution of the production planning problem. [See paragraphs 0025, 0046-0053, 0056, Figs. 4 & 9-12] 

Referring to claim 8, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 15, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-6, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2011/0270429 (Sidner). 

Referring to claim 2, Sidner discloses the computer-implemented method of Claim 1 above. Sidner does not explicitly disclose: displaying on the graphical user interface an explanation tool window overlaid, at least in part, over the automobile production solution, wherein the explanation tool window displays an option production capacity results table comprising at least one of the active option constraints. 
However, Sidner teaches that one or more product and/or product type capacities can be displayed to staffers based on the production plan solution. It can be displayed in a table form to provide additional information in association with the production plan (Paragraphs 0057-0060, 0081, Figs. 4 & 9-12). It would have been obvious to one of ordinary skill in the art that the manner of displaying the explanation tool window is a matter of design choice. See MPEP 2144.04(I) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Sidner to have incorporated an information display configuration with the motivation of providing detailed information associated with a production plan. [See paragraphs 0057-0060, 0081, Figs. 4 & 9-12] 

Referring to claim 3, Sidner discloses the computer-implemented method of Claim 2, further comprising: 
eliminating one or more dominated vehicles from the two or more predefined vehicles, wherein the eliminated vehicles comprise at least one active option constraint shared with a non-eliminated vehicle. [See paragraphs 0038-0045]

Referring to claim 4, Sidner discloses the computer-implemented method of claim 3, further comprising: 
grouping the eliminated and non-eliminated vehicles based, at least in part, on the at least one shared active option constraint; and [See paragraphs 0038-0045 – The one or more constraints are interrelated.]
calculating an option production capacity result of the at least one shared active option constraint, wherein the option production capacity results table comprises the option production capacity result of the at least one shared active option constraint. [See paragraphs 0038-0045 – The capacity balancer takes into account various changes within the production/supply chain network.]

Referring to claim 5, Sidner discloses the computer-implemented method of Claim 4, further comprising: 
displaying an option capacity table in response to selection of an element of the option production capacity results table, wherein the explanation tool window provides for editing a capacity of the option capacity table; and [See paragraphs 0057-0060, Figs. 4 & 9-12]
in response to the editing of the capacity, re-solving at least a portion of the production planning problem based, at least in part, on the edit of the capacity. [See paragraphs 0045, 0060, 0061]

Referring to claim 6, Sidner discloses the computer-implemented method of Claim 5, wherein the explanation tool displays the option production capacity results of the at least one shared active option constraint for a first automobile model and a second automobile model, and wherein the explanation tool provides for decreasing production of the first automobile model to provide an increase of the production of the second automobile model. [See paragraphs 0058-0061, 0081, Figs. 9-12] 

Referring to claims 9-13, they recite similar limitations as set forth in claims 2-6, and therefore are rejected based on the same rationale. 

Referring to claims 16-20, they recite similar limitations as set forth in claims 2-6, and therefore are rejected based on the same rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sidner as applied to claims 6 and 13 above, and further in view of EP 0488246 A2 (Hideaki et al. – hereinafter Hideaki).

Referring to claim 7, Sidner discloses the computer-implemented method of Claim 6 above. Sidner does not explicitly disclose: wherein the explanation tool window provides for color-coding one or more results of the solution of the production planning problem. 
Hideaki teaches a method with the limitation: wherein the explanation tool window provides for color-coding one or more results of the solution of the production planning problem. [See Col. 7, line 52-Col. 8, line 9; Col. 8, lines 42-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Sidner to have incorporated a result display annotation feature with the motivation of differentiating one or more displayed information. [See Hideaki Col. 7, line 52-Col. 8, line 9; Col. 8, lines 42-50] 

Referring to claim 14, it recites similar limitation as set forth in claim 7, and therefore is rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687